 ADDISON SHOE CORPORATIONAddison Shoe CorporationandIndustrial,Technicaland Professional Employees,aDivision of Na-tionalMaritimeUnion,AFL-CIO.Case26-CA-3229June 30, 1970SUPPLEMENTAL DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH, AND JENKINSOn February 14, 1969, Trial Examiner Paul E.Weil issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forJudgment on the Pleadings, finding that Respon-dent had engaged in and was engaging in certainunfair labor practices within the meaning of the Na-tionalLabor Relations Act, as amended, andrecommending that Respondent cease and desisttherefrom and take certain affirmative action. Morespecifically, the Trial Examiner found that Respon-dent violated Section 8(a)(5) and (1) of the Act byrefusing to bargain with the Industrial, Technicaland Professional Employees, a Division of NationalMaritime Union, AFL-CIO, hereinafter referred toas the Union, which, pursuant to a second electionheld on August 28, 1968, in Case 26-RC-3130,was duly certified as the exclusive bargainingrepresentative in an appropriate unit of certain ofRespondent's employees, and recommended,interalia,that Respondent bargain with the Union uponrequest.Thereafter, findingmerit in certain ofRespondent's exceptions to the Trial Examiner'sDecision, the Board remanded the proceeding tothe Regional Director for the purpose of arranginga hearing limited to the resolution of the issuesraised by Respondent's Objection 1 to the secondelection. Accordingly, the record was reopened forthat limited purpose, and a hearing thereon washeld before Trial Examiner William F. ScharnikowOn January 14, 1970, Trial Examiner William F.Scharnikow issued his Supplemental Decision in theabove-entitledproceeding,findingthattheevidence neither supports Respondent's Objection1nor furnishes any ground for setting aside thesecond election, that the Union had been properlycertified as the exclusive bargaining representativeof certain of Respondent's employees in an ap-propriate unit, and recommending that the Boardadopt the findings, conclusions, and recommenda-tions of both his Supplemental Decision and TrialExaminer Weil's Decision, both of which are at-tached hereto. Thereafter, Respondent filed excep-tions to the Trial Examiner's Supplemental Deci-sion, together with a supporting brief.333Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiners'Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations as set forth inthe Trial Examiner's Supplemental Decision, withthe following modification.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order therecommended Order of the Trial Examiner Weil'sDecision, and orders that Respondent, AddisonShoe Corporation, Wynne, Arkansas, its officers,agents, successors, and assigns, shall take the actionset forth in that Trial Examiner's recommendedOrder.'While Respondent is correctin urgihg that the hearing on objectionsshould havebeen conducted in accordance with the rules applicable tononadversary proceedings, we do not findthat the exclusion of the particu-lar hearsay evidence referredto in Respondent'sObjectionIconstitutedprejudicial error It should be noted in this connection that Respondent didnot offer the directtestimonyof any of the employeeswhose statements totheir supervisorswere excluded, nor didRespondent make any claim thatthey wereunavailableIn fact, the record would indicatethe contrary,since at leastone of thesaid employees was present at the hearingWhere direct testimony is apparently available,we cannot say that aHearing Officerexceeds the bounds of his discretion in conducting anorderly hearingifhe restricts to a reasonable degreethe receipt ofsecondaryand inherentlyless reliableevidenceTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WELL, Trial Examiner:Upon a chargefiled by Industrial,Technical and Professional Em-ployees, a Division of National Maritime Union,AFL-CIO,hereinaftercalledtheUnion, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 26, is-sued a complaint dated December 9, 1968, againstAddison Shoe Corporation,hereincalledtheRespondent,alleging that Respondent had engagedin and was engaging in unfair labor practices withinthe meaning of Sections 8(a)(5) and(1) and 2(6)and (7)of the National Labor Relations Act, asamended.Copies of the charge, complaint andnotice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.The complaint alleges that the Union, havingbeen duly certified on October 11, 1968, as the ex-clusivecollective-bargainingrepresentativeof184 NLRB No. 35 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's employees in an appropriate unit, hasrequested Respondent to bargain collectively sinceNovember 20, 1968, and that since such dateRespondent has failed and refused to bargain withthe Union as the representative of the employees inthe unit. On December 13, 1968, Respondent filedits answer to the complaint in which it admitted inpart and denied in part the allegations containedtherein and denied that any unfair labor practicehad been committed.On December 20, 1968, the General Counselfiledwith the Chief Trial Examiner a Motion forJudgment on the Pleadings, asserting that therewere no issues of fact or law requiring a hearingand requesting the issuance of a recommendeddecision finding the violation as alleged in the com-plaint and remedying the violations. Thereafter onJanuary 6, 1969, Trial Examiner CharlesW.Schneider issuedanordertoshow causewhy General Counsel's motion should not begranted.Pursuant thereto Respondent filed itsresponse to the order to show cause with four sup-porting affidavits. General Counsel thereafter fileda motion to strike the four affidavits to which theGeneral Counsel filed an opposition.'Upon the entire record' in this case, and in con-sideration of the motions and the responses theretoImake the followingruling:Ruling on the Motion for Summary JudgmentThe record establishes that the Union filed a peti-tion in Case26-RC-3130 seeking to represent aunit of Respondent'sproduction and maintenanceemployeesAftera hearing the Regional Directorfor Region 26 issued a Decision and Direction ofElectionon April 25,1968, in which he found ap-propriate for bargaining the following unit of em-ployees.All production and maintenance employees atRespondent'sWynne, Arkansas plant exclud-ing all office clerical employees,guards and su-pervisors as defined in the Act.An election was held pursuant to the RegionalDirector's orders in which 198 votes were cast forthe Union,12 votes for the Intervenor, Boot andShoeWorkersUnion,AFL-CIO,which sub-sequently withdrew,and 206 against the participat-ing labor organization.Threeballots were void and20 were challenged.The Unionfiledobjectionswhich were investigated and pursuant to which aSupplemental Decision and Direction of SecondElectionwas issued by the Regional Directorsustaining certain challenges, sustaining one of theUnion'sobjections, setting aside the election, anddirecting a second election.'The motion is denied The affidavits were properly attached in supportof Respondent's proffer of evidenceYAdministrative notice is taken of the record in the representationproceeding,Case 26-RC-3130, as the term"record"isdefined in Sec102 68 and 102 69(t)of the Board'sRules and Regulations,Series 8, asOn August 28 a second election was conductedatwhich a majority of votes were cast for theUnion. On September 5, 1968, Respondent filedtimely objections which, after investigation, wereoverruled by the Regional Director and the Unionwas certified Respondent filed a request for reviewof the Regional Director's Second SupplementalDecision and Certification of Representative whichthe Board denied by telegraph on November 13,1968, on the ground that it raised no substantialissuewarranting review. The Board further stated,with regard to a request by Respondent for a hear-ing to adduce certain evidence set forth in itsrequest for review, that "even if the evidence ad-vanced in support of Objection 1 were credited theemployeescouldreasonablyevaluateitaspropaganda and would not warrant setting aside theelection " Since November 26, 1968, the Union hasbeen demanding and Respondent has refused bar-gaining with the Union as the exclusive bargainingrepresentative of the employees in the unit certifiedpursuant to the representation case and the Unionfiled the charges upon which these proceedings arepredicated.In its responseto the notice to show causeRespondent submits that the motion of GeneralCounsel should be denied on the following grounds.( I ) That the General Counsel fails to state groundsfor the motion, (2) that the summary proceeding isabnormal in a situationsuch as that existing here,(3) that Respondent is denied due process if it isnot granted a hearingherein on the issues allegedlyraised by its Objection 1 to conduct affectingthe resultsof the second election, and finally thatthe motiondoes not meet the requirements of Rule56(c) of the Federal Rules of Civil Procedure, inthat thereis a genuine issueas to the validity of theelection and the status of the Union and a hearingis required.It is well settled that in the absence of newlydiscovered or previously unavailable evidence aRespondentin an 8(a)(5) proceeding is not entitledto relitigateissueswhich were or could have beenraised in the prior representation proceeding.3Respondent's contention that the Board's ownRulesandRegulations,theAdministrativeProcedure Act, and the Labor Management Rela-tions Act all guarantee an absolute right to hearingisnot correct. Where no litigableissueshave beenraised the Board may entertain and rule upon mo-tionsfor summary judgment or judgment on thepleadings and has doneso in numerouscases withcourt enforcement. SeeLTV Electrosystems, Inc. v.N LR.B., 388 F.2d 683 (C.A. 4, 1968);N.L.R.B. v.Aerovox Corporation, of Myrtle Beach, S.C.,390F.2d653 (C.A. 4, 1968);Neuhoff Brothers,Packers, Inc. v. N.L.R.B.,362 F.2d 611 (C.A. 5,amendedSeeLTVElectrosystems, Inc , 166 NLRB 938, enfd 388 F 2d683 (C A 4, 1968),GoldenAge BeverageCo ,167 NLRB 151, 9(b) of theNLRA9 PacificIntermountainExpress Company,173 NLRB 470,and casestherein cited ADDISON SHOE CORPORATION1966);N.L.R.B. v. Tennessee Packers, Inc., FrostyMorn Division,379 F.2d 172 (C.A. 6, 1967);Fol-lettCorporation v. N.L.R.B.,397 F.2d 91 (C.A. 7,1968).With regard to Respondent's contention that itmust be affordeda hearingon its first objection,this contention was raised in the representationcase and specifically in the appeal from the Re-gionalDirector's issuance of the certification.While the Board in that matter did not affordRespondent a hearing, it is obvious from theBoard's telegram that the material which Respon-dent proffers was considered by the Board and re-jected. In any event in the absence of material un-resolved factual issues or newly discovered orpreviously unavailable evidence or special circum-stances,none of which are asserted to be presenthere, and under the circumstances, that the conten-tions now made were raised in the earlier represen-tation case and were rejected, there are no un-resolved issues requiring an evidential hearing. In-asmuch as Respondent admits that it has refused tobargain with the Union, asserting that the Union isnot the legally certified representative of Respon-dent's employees and the Board having found thecontrary in the representation case, the motion ofthe General Counsel for summary judgment on thepleadings is granted.On the basis of the record before me I herebymakethe following further:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Arkansas corporation, is engagedin the manufacture and distribution of shoes fromitsplant located at Wynne, Arkansas. During thepast 12 months, a representative period, Respon-dent manufactured and shipped from its Wynne,Arkansas, plant its product valued in excess of$50,000 directly to points located outside the Stateof Arkansas. It is admitted and I find that Respon-dent is and has been at all times material herein anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDIndustrial,TechnicalandProfessionalEm-ployees, a Division of National Maritime Union,AFL-CIO,is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees at Respondent'sWynne,Arkansas,operation constitute a unit ap-335propriate for collective bargaining within the mean-ing of Section 9(b) of the Act.All production and maintenance employees atRespondent'sWynne, Arkansas plant exclud-ing all office clerical employees, guards and su-pervisors as defined in the Act.2.The certificationOn August 28, 1968, a majority of the employeesof Respondent in said unit in an election by secretballot conducted under the supervision of the Re-gional Director for Region 26 designated the Unionas their representative for the purpose of collectivebargaining with Respondent and on October 11,1968, the Regional Director for Region 26 certifiedthe Union as the collective-bargaining representa-tive of the employees in said unit and the Unioncontinues to be such representative.B.The Request To Bargain and the Respondent'sRefusalCommencing on or about November 26, 1968,and continuing to date the Union has beenrequesting the Respondent to bargain collectivelywith it with respect to wages, hours, and workingconditions of the employees in the appropriate unit.At all times since November 26, 1968, Respondentadmittedly has refused to recognize and bargaincollectively with the Union as exclusive collective-bargaining representative of all employees in saidunit.Accordingly I find that Respondent hasrefused to bargain collectively with the Union asthe exclusive bargaining representative of the em-ployees in the appropriate unit and that by suchrefusal Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act I shall recommendthat it cease and desist therefrom and upon requestbargain collectively with the Union as the exclusiverepresenttive of all employees in the appropriateunit,and if an understanding is reached embodysuch understanding in a signed agreement. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law I shall recommend that the initial year ofcertification be construed as beginning on the datethatRespondent commences to bargain in goodfaithwith the Union as a recognized bargainingrepresentative in the appropriate unit. SeePacificIntermountain Express Company,supra,and casesthere cited.CONCLUSIONS OF LAW1.Addison Shoe Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2Industrial,Technical and Professional Em-ployees, a Division of National Maritime Union,AFL-CIO, is a labor'organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employeesemployed by Addison Shoe Corporation at itsWynne, Arkansas, plant, excluding all office cleri-cal employees, guards, and supervisors as definedin the Act constitute a unit appropriate for thepurposesof collective bargainingwithin themeaning of Section 9(b) of the Act.4.Since November 26, 1968, the above-namedlabor organization has been certified as the exclu-sive representative of all employees in the aforesaidappropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of theAct.5.By refusing on or about November 26, 1968,and at all times thereafter to bargain collectivelywith the above-named labor orgainzation as the ex-clusivebargaining representative of all the em-ployees of Respondent in the appropriate unitRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain Respon-dent has interfered with, restrained, and coercedand is interfering with, restraining, and coercingemployees in the exercse of the rights guaranteedthem in Section 7 of the Act and thereby engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)( I) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions andupon the entire record in the case I recommendthat the Board issue the following:(a)Refusing to bargain collectively concerningwages, hours and other terms and conditions of em-ployment with Industrial,Technical and Profes-sional Employees,a Division of National MaritimeUnion,AFL-CIO,as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit.All production and maintenance employees ofAddison Shoe Corporation at itsWynne, Ar-kansas plant excluding all office clerical em-ployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in therights guaranteed to them by Section7 of the Act.2.Takethe following affirmative action whichwill effectuate the policiesof the Act:(a)Upon request bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages, hours, and otherterms and conditions of employment and if an un-derstanding is reached embody such understandingin a signed agreement.(b) Post at its Wynne, Arkansas,place of busi-nesscopiesof the attached notice marked"Appendix."' Copies ofsaid notice,on forms pro-vided bythe Regional Director for Region 26, afterbeing duly signed by Respondent's representative,shallbeposted bytheRespondent immediatelyupon receipt thereof,and be maintainedby it for60 consecutive days thereafter,inconspicuousplaces, including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by anyother material.(c)Notifythe Regional Director for Region 26,inwriting,within20 daysfrom the receipt of thisDecision,what steps have been taken to complyherewith.54 In the event that thisRecommendedOrder is adopted by the Board, thewords "A Decision and Order" shall be substituted for the words "TheRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "A Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "A Decisionand Order "In the eventthat this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 26, in writing, within10 days from the date of this Order, what stepsRespondenthas taken to comply herewith "APPENDIXORDERAddison Shoe Corporation its officers,agents,successors,and assigns, shall:1.Cease and desist from:NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na- ADDISON SHOE CORPORATIONtional Labor Relations Act, as amended,we herebynotify our employees that.WE WILL NOT refuse to bargain collectivelywith Industrial,Technical and ProfessionalEmployees,aDivision of National MaritimeUnion,AFL-CIO,as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7of the Act.WE WILL upon request bargain with theabove-named Union as the exclusive represent-ative of all the employees in the bargainingunit described below with respect to wages,hours, and other terms and conditions of em-ployment and if an understanding is reachedembody such understanding in a signed agree-ment. The bargaining unit is:Allproductionandmaintenance em-ployees of Addison Shoe Corporation atitsWynne,Arkansas plant excluding alloffice clerical employees,guards and su-pervisors as defined in the Act.ADDISON SHOECORPORATION(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 NorthMainStreet,Memphis,Tennessee38103,Telephone 901-534-3161.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: In aDecision issued on February 14, 1969, Trial Ex-aminer Paul E. Weil granted the General Counsel'smotion for summary judgment on the pleadings inthe above-entitled case and found that the Respon-dent had violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, byrefusing to bargain with the Union which had beencertified by the Regional Director for Region 26 on'By telegraphic order issued in the representation case on November 13,1968, the Board dented the Respondent's request for a review of the Re-337October 11, 1968, in Case 26-RC-3130, followinga second election conducted on August 28, 1968,in a unit of production and maintenance employeesat the Respondent's Wynne, Arkansas, plant. Asappears more fully in Trial Examiner Weil's Deci-sion, he recommended the issuance of a BoardOrder directing the Respondent, upon request, tobargain collectively with the Union as the exclusivebargaining representative of the Respondent's em-ployees in the certified unit.On March 10, 1969, the Respondent filed excep-tions to Trial Examiner Weil's finding that theUnion is the legally certified bargaining representa-tive in the appropriate unit It contends that theelection of August 28, 1968, should have been setaside by the Regional Director or the Board in Case26-RC-3130 on the basis of the Respondent's ob-jections to the election or, alternatively, that theRespondent should have been afforded a hearingon the issues raised in its Objection I, the sole ob-jection on which the Respondent requested reviewby the Board.'Upon consideration of the Respondent's excep-tions to Trial Examiner Weil's Decision, the Boardby order issued on July 17, 1969, and amended onAugust 27, 1969, reopened the record, remandedthe present proceeding to the Regional Director forRegion 26, and directed that a full hearing be heldbefore a duly designated Trial Examiner of theBoaid on issues raised by Respondent's Objection Ito the second election in Case 26-RC-3130. TheBoard further ordered that:[U]pon the conclusion of such hearing, theTrial Examiner shall prepare and serve on theparties a Supplemental Decision containingfindings of fact and such conclusions of lawand recommendations as he may deem ap-propriate based on the evidence received pur-suant to the provisions of this Order and theentire record in this proceeding; and that fol-lowing the service of such Supplemental Deci-sion on the parties, the provisions of Section102.46 of the Board's Rules and Regulationsshall be applicable.Pursuant to notice, the supplemental hearingdirected by the Board was held at Wynne, Arkan-sas, on September 4, 1969, before me, the Trial Ex-aminer dully designated by the Chief Trial Ex-aminer. The General Counsel, the Respondent, andthe Union appeared by their respective counsel andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to in-troduce evidence bearing upon the merits of theRespondent's Objection I, which the Respondenthad filed as the Employer in Case 26-RC-3130.Since the close of the hearing, I have received andconsidered briefs filed by counsel for the Respon-dent and counsel for the UnionUpon the evidence received by me in the supple-gional Director's action in certifying the Union and dismissing the Respon-dent's objections upon investigation but without hearing 338DECISIONSOF NATIONALLABOR RELATIONS BOARDmental hearing of September4, 1969,my observa-B.The Evidencetion of the witnesses, and a consideration of the en-tire record in this proceeding,' I make the followingfindings of fact, supplemental conclusions of law,and recommendations:FINDINGS OF FACTA. Respondent's Objection Ito the Election ofAugust 28,1968InMarch 1968, the Respondent completed U.S.Government shoe contracts which had furnished 95percent of its orders, and was forced to lay off asubstantial number of its employees. In July or Au-gust 1968, it acquired new government contractsand, by the time of the representation election onAugust 28, 1968, had begun to hire and rebuild itsworkforce. Objection I, which the Respondent filedwith the Regional Director in the representtion casein anattempt to upset the election apparently wonby the Union, alleged that in this setting theUnion's representatives had made certain improperpreelection statements to the employees concerningthe injurious effect which the Union's loss of theelection and the Respondent's failure to enter intoa contract with the Union on the Union's termswould have upon the Respondent's business and theemployment prospects of employees in the bargain-ing unit.Specifically, inObjection I, the Respondent,referring to itself as " the Employer" or "Addison"and to the Union as the "Petitioner," stated that:During the course of a meeting attended bythe Employer's employees on or about August26, 1968, and thereafter on other occasions,thePetitioner,by its officers, agents andrepresentatives, stated that:1.The Employer's ability to secure con-tracts from the United States Government,itsmajorcustomer, was dependent on thePetitioner's successin the election;2.Addison would obtain more Govern-mentcontractsifthePetitionerrepresented the employees;3.Addison'scustomers,civilianandotherwise,would purchase more of itsproduct with the Union label appearingthereon; and,4. If the Employer did not agree to thePetitioner'scontractdemands, as ex-pressed to the employees, the Petitionercould, and would, cause its Governmentcontracts to be stopped.'The recordprior to the hearing heldby me (i e , the record before TrialExaminerWeil as wellas his Decision thereon)consists of the documentsfiled in the formal files of Cases 26-RC-3130 and 26-CA-3229, all ofThe evidence offered and taken before me at thesupplementalhearing on September 4, 1969, dealtwith the factualissueof whetherin a union meetingheld at the National Guard Armory in Wynne onAugust 26, 1968, 2 days before the secondrepresentation election, any one or more of thethree union representatives who appeared at themeeting(J.C.Hughes, Robert Collilieux, andMack Hall) made any or all of the statements al-leged in Respondent's Objection I to the approxi-mate75 employees who attended the meeting.To support the substance of its objection, theRespondent produced the direct testimony of onewitness, employee Richard B. Robinson, andproffered only the additional testimony of three ofits supervisors (James Caldwell, Jerry Evans, andRussellHarper) concerning what Robinson and em-ployeesMary DeLoach, HelenRussell,BarbaraWoods, Joe Harris, and a Mrs Johnson had toldthem was the substance of the remarks made by theunion representatives at themeeting.On theUnion's objection, I excluded this latter testimonyashearsay.The Respondent did not offer thetestimony of employee Helen Russell although shewas in the hearing room during the trial. Nor didthe Respondent produce any testimony by the otheremployees who had assertedly given their versionsof themeeting tothe Respondent's supervisors. Nordid it claim that these employees were unavailableto testifyOn the other hand, the Union produced thedirect testimony of the three union representativesconcerningthemeeting and that of three em-ployees who had attended the meeting. In addition,the General Counsel made available the testimonyof other employees who had submitted affidavits tothe Regional Director in the representation case,although only two of this latter group testified be-fore mesinceitappeared from the General Coun-sel's representationthat the testimony of the otherswould be cumulative and both the Respondent andthe Union disclaimed any desire to put them on thewitness stand.1.The testimony of Richard B. RobinsonEmployee Richard Robinson, as the Respon-dent's witness, testified that he attended the unionmeeting atthe National Guard Armory 3 days be-fore the election of August 28, 1968, with approxi-mately 70 other employees and that themeetingwas conducted by three union representatives. Dur-ing his direct examination, he was able to identifyone of these representatives as Mack Hall and theother two merely as "Joseph" and a unionwhich I have examined and considered pursuant to the Board's Orders ofJuly17 and August 27, 1969 ADDISON SHOE CORPORATION339representative from St. Louis. He also testified thatitwas Hall and "Joseph" who made the general re-marks to the employees which the Respondentclaims were improper. But during his cross-ex-amination, Robinson identified Robert Collilieuxwho was sitting in the hearing room as "Joseph"and, although he was not sure, he testified both thatJ.C. Hughes (who was also there in the hearingroom) might have been the union representativefrom St. Louis,3 and that, although Hall and Col-lilieux did speak to the employees, Hall, after lead-ing the employees in a pledge of allegiance to theflag and making some comments of his own, mighthave turned the meeting over to Hughes and leftthe front of the meeting to go to the door of thehall in which the meeting was held.Itwas on this confusing foundation that Robinsontestified concerning what one or another of theunion representatives told the employees first ingeneral opening statements about wages and jobclassifications, the contract the Union expected toget, and union dues and forms of assistance, andthen in answer to specific questions asked by vari-ous employees. With respect to the matters raisedby the Respondent's Objection I, Robinson testifiedon direct examination that in speaking of the im-portance of the Union's winning the representationelection, the union representatives told the em-ployees that ". . . [I]f we don't get in, we will holdup the shoe contract, if we do get in, we will stillhold up [the Respondent's shoe contract] until wenegotiate a [Union] contract . . and the factorywould automatically have to [shut] down. .." Indevelopment of this theme, according to Robinson,the union representatives said that the Union "hadinfluence connected with the government" and, by"some kind of talk with the government," couldeither "help the Company get more contracts" or,if it lost the election or was unable "to negotiate acontract" with the Respondent to its liking, it couldhave the Respondent's shoe "contract cut off "On cross-examination, Robinson testified that theemployees asked the union representatives whatwould happen to their jobs "if the contract getsturned down," how long they would be on strike ifa strike were called, and, if a contract werenegotiated with the Respondent would it necessari-lybe on the Union's terms. To this last question,according to Robinson, the union representativesaid that the Union would settle for what it couldget in the first year and then increase its demandsuntil it got what it wanted. Still according to Robin-son on his cross-examination, one of the employeesasked whether the Union could stop the Respon-dent's shoe contracts, and the union representativeanswered, "Yes, it could be stopped" although hedid not say how. On redirect examination, Robin-son testified that the union representative said that"if the Union did not get in" (i.e., win the elec-tion), it would have the Respondent's shoe con-tracts "turned down",but on further questioning byunion counsel, he corrected himself and testifiedthat the union representative said the Union wouldtry to get the government contracts stopped, not ifit lost the representation election, but if the Union"didn't get the contracts [with the Respondent]negotiated to suit them."2.The testimony of other employeesThe three employees who testified as witnessesfor the Union (Edith Porter, Raymond Gilbert, andGladys D. Thomas) and the remaining two em-ployeeswhose testimony was presented by theGeneral Counsel (Mattie Caldwell and James L.Counce) had no recollection that Union Represen-tativeMack Hall spoke to the employees at themeeting except to lead the pledge of allegianceafter which he left the front of the meeting to go tothe door, greet and seat late arrivals, and take pic-turesAll five of these employee-witnesses agreedthat it was Hughes (whom some of them did notknow by name at the time) who addressed the au-dience and answered questions during the meeting.One of these five employee-witnesses (MattieCaldwell) testified flatly that none of the statementslisted in Respondent's Objection I was in fact madeby the Union's representatives. Three others(Porter,Gilbert, and Thomas) testified that theydid not hear-and the remaining employee witness(Counce) testified that he did not recall-the unionrepresentatives'making any such statementsMoreover, each of the employee-witnesses in thisgroupwho was specifically asked by counsel,testified that he did not hear or recall any mentionof an "unfair list"" or any references to "govern-ment contracts,"5 or to the Union's " influence withthe government."'But the recollection by these witnesses of whatHughes or either of the other union representativessaid throughout the meeting was meager, it appear-ing from their testimony that some of the womenemployees had brought their children, that refresh-ments were served, and that the meeting was noisy.Employee Edith Porter could recall nothing thatwas said. Employee Raymond Gilbert could recallnothing that was said except that a union contractwas discussed. Employee Jewel Thomas remem-bered the union representatives' saying that theUnion would "try to help [the Respondent] getmore and better contracts" and thus "benefit" theemployees. And employee James Counce testifiedthat he could not remember either Hughes or Col-lilieuxmaking any statements except in answer-ing questions from the floor as to the contract termsJ Just before this, Robinson had tentatively identified John Frank, whowas in the audience and was an NMU agent from St Louis, as the impor-tant unionvisitor to the August employees' meeting'Testimony of Raymond GilbertTestimony of James Counces Testimony of Jewel Thomasand MattieCaldwell 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the Union could negotiate, like "better in-surance" and a "better vacation "3.The testimony of the union representativesTestifying as witnesses for the Union, its threerepresentatives (Hughes, Collilieux, and Hall) de-nied that any of them had made any of the state-mentsattributed to them in the Respondent's Ob-jection I at the employeemeetingon August 26,1968. All of them agreed that, except for leadingthe pledge of allegiance and turningthemeetingover toHughes,Hall did not address the meetingbut occupied himself in greeting employees at thedoor, seeing that they were seated, and taking pic-turesfor the NMU's publication. They furtheragreed that it was Hughes who spoke to the peopleat themeetingand answered most of the questionsfrom the floor, although Collilieuxalso answeredsome of the questions.In addition to denying having made or heard anyof the statements outlined inRespondent'sObjec-tion I, Hall testified that he was in fact too busy tohear what Hughes or Collilieuxsaid at the meetingand that, although some of the employees did askhim some questions, none of thequestions nor hisanswers related to stopping theRespondent'sgovernmentcontracts,theUnion'spossibleassistance in getting more government contracts,strikes, or an unfair list.Hughes testified that in his opening remarks hespoke of rumors reported to him that the Union'sdues andassessmentswere high, that he thereforeexplained the Union's dues structure and theabsence ofassessments, that he referred to the lossby unions of six previous representationelections inthe plant and the importance of winning the comingelection since it was unlikely that any union wouldeveragainattempt to organize the plant, and thathe warned them that foremen might question themabout theirsigningcards or otherwise supportingthe Union and that if this happened,itwas an un-fair labor practice. In addition to denying their hav-ing made any of the remarks charged in Respon-dent's Objection I, Hughes also specifically deniedthat he or Collilieux told the employees at themeeting that the Union had "influence with thegovernment" or could "in any way stop the govern-ment's contracts," that the Respondent wouldreceivemore contracts if it "would have [the]Union," that "future contracts of the Companywere in any way dependent on the Union winningthe election," or that the Union was "able to callsomewhere to have the [Company's] contractsstopped because they were not treating their peopleright." According to Hughes' testimony, there werequestions from employees as to whether higherunion wages would price the Respondent out ofgovernment contracts, and whether the Respondentcould protect its production in the event of a strike,by using "scabs." Hughes testified that he told theemployees the Respondent would be compensatedfor higher union wages by the usual "escalationclauses" in government contracts and that, inanswer to the second question, he told the em-ployees, without any reference to government con-tracts, that in the event of a strike the Union wouldask the AFL-CIO to put the Respondent on a"don't purchase list" or an "unfair list."Collilieux,thethirdunionrepresentative,testified that after Hughes made his opening state-ment, Hughes and he answered questions from theaudience and that neither of them made any of thestatements charged in Respondent's Objection I. Hetestified that, in answer to questions about strikeshe said "We would have an election first and that ifthe Company did not negotiate then it was up tothe membership to elect what they wanted to do."Although he could not recall making any commentsabout how negotiations would be handled, Colliliexadmitted in his testimony that he might have saidthat the Union would resort to a strike only if it"could not get anything out of the Company." Hedenied making any comments during the meetingabout having influence with the government, orsaying that if the Company did not bargain or"negotiate the way the Union wanted, the Unionwould stop the government or other contracts," orthat, "If the Company would not sit down andnegotiate, he thought certain pressure could bebrought to bear upon the Company" through thegovernment. Finally, although adhering to his deni-als that he had made any of the foregoing state-ments or had referred to "government contracts"or "procurement agencies" in the meeting of Au-gust 26, Collilieux admitted in his testiomy that at acommittee meeting with some of the employees anAugust 20 or 24, he did say that "if the Companycould not face the responsibility in negotiating ingood faith and [a] strike was called by the member-ship, we would go all out including appealing to aprocurement agency or some type of agencyrequesting that the government take a second lookat their contracts."C. ConclusionsThe Respondent's Objection I to the election ofAugust 28, 1968, has already been set forth ver-batim. Its gravamen is that the Union's representa-tivesmade improper preelection statements to theemployees and thus prevented a free and fair elec-tion, by urging the employees to vote for the Unionbecause the Union had a special influence with thegovernment whose contracts were the principalsource of Respondent's business and the Unioncould and would effectively exert this influenceeither to help the Respondent get more contracts iftheUnion won the election, or "to stop" theRespondent's government contracts if the Unionlost the election or was unable to get the contract itwanted with the Respondent. ADDISON SHOE CORPORATION341The evidence which has been summarized indetail does not support the Respondent's position.The testimony of employee Richard Robinson, theonly direct witness the Respondent was able toproduce at the hearing was in my opinion so vagueand uncertain as to what happened and what theUnion's representatives actually said at the meetingof August 26, as to be unpersuasive Furthermore,theonlyemployee-witnesses produced by theUnion and the General Counsel, although theywere unable to give anything like a full account ofthe remarks made to them by the union representa-tives at the meeting, either denied, or could not re-call, any statements in the substance alleged in theRespondent's objection But the testimony of thethree union representatives was clear, presentedwhat appeared to be substantially a full account ofthe material substance of their remarks to the em-ployees at the meeting, and in my opinion is credi-ble.Accordingly, upon consideration of the evidencebefore me, I credit not only the specific denials bythe three union representatives that they made anystatements to the employees in the form or sub-stance charged in Respondent's Objection I, butalso their detailed denials of the various separateelements, expressed or implied in the Respondent'sobjection, i.e., that the union representatives toldthe employees (1) that the Union had influencewith the government; (2) that the Respondent'sability to secure government contracts was depen-dent upon the Union's winning the election; (3)that the Union could "stop" the Respondent'sgovernment contracts; or (4) that the Union couldand would cause the Respondent's governmentcontracts "to be stopped" either if the Union lostthe election or if the Respondent did not give theUnion the contract it wanted.Upon this consideration of the evidence, I acceptthe testimony and denials of the Union's represen-tatives and reject the main thrust of the Respon-dent'sobjection that the union representativesmade remarks to the employees even suggesting aclaim of government influence which the Unionwould use to "stop" the government contracts if itlost the election. Contrary to the Respondent's con-tention, I find that the union representatives madeno such threat of reprisal against the employees ifthey voted against the Union in the election, aswould have coerced the employees in their vote,prevented a fair and free election, and required theRegional Director to set the election aside.There remains for consideration the evidencegiven not only by employee Richard Robinson astheRespondent'switness,but also by unionrepresentatives Hughes and Collilieux, as to whatthe two union representatives told the employeesthe Union would do if, having won the election, itwas then unable to secure a contract with theRespondent containing the favorable terms whichtheUnion said it wanted on behalf of the em-ployees. Robinson testified (it will be recalled) thatthe union representatives said that, if the Unionwon the election but was unable to negotiate thecontract it wanted, the Union would "try to get thegovernment contracts stopped." Hughes testifiedthat he told the employees at the meeting on Au-gust 26 that, in the event of a strike on bargainingissues, the Union would ask the AFL-CIO to putthe Respondent on a "do not purchase list" or an"unfair list." And Collilieux testified that, at anearlier committee meeting with some of the em-ployees on August 20 or 24 but not at the meetingon August 26, he said that if the Respondent didnot bargain in good faith and there were a strike,the Union "would go all out including appealing toa procurement agency or some type of agencyrequesting that the government take a second lookattheircontracts."Upon this branch of theevidence, the Respondent claims that the unionrepresentative unfairly induced the employees tovote for the Union in the election by holding out tothem the possibility of improper customer pressureswhich they could expect the Union, if elected astheir representative, to exert on their behalf againstthe Respondent.But this sort or direct appeal by a union to thecustomers of an employer to withhold business dur-ing a strike or dispute with the employer over con-tract terms covering employees whom the unionrepresents "is a traditional primary weapon aimedat the public at large which represents a directthrust against the primary employer"7 and is per-missible and lawful under the Act.8 Certainly, aunion in selling itself to employees as their prospec-tivebargainingrepresentativemay properlydescribe this type of available lawful tactic as onewhich it might bring to bear upon their employerfor their benefit, when and if they have seen fit toselect the union as their bargaining representativein an approaching Board election.In the present case, this was the substance of theremarks made by the Union's representatives to theemployees before the election, so far as theytouched at all upon the Union's possible tactics inbargaining with the Respondent if the Union wonthe election. It is immaterial that the governmentwas in fact the Respondent's principal customeramong those to whom the Union might lawfullydirect an appeal for support. For, as I have foundupon the testimony of the Union's representativesand the employees other than Robinson, theUnion's representatives made no statement to theemployees that the Union had any special influencewith the government, that the Union's possible fu-ture appeals for support during contract negotia-tions with the Respondent would have any more ef-fect upon the government as a customer than uponDistrictCouncilof Painters No 48 (HamiltonMaterialsInc ), 144/bidSee alsoN LR B v Servette, Inc, 377 U S 46NLRB1523, 1524,enfd 340 F 2d 107 (C A 9),cert denied 381 U S 914427-835 0 - 74 - 23 342DECISIONS OF NATIONALany other customer, nor that there would thereforebe any unfair, predictable, or automatic alignmentof governmental and union power against theRespondent if the employees voted for the Union astheir statutory exclusive bargaining representative.Accordingly, I conclude that the Union representa-tives'preelection statements to the employeesabout the available customer pressures which theUnion might bring to bear upon the Respondent inthe course of future contract negotiations shouldtheUnion win the representation election, wereperfectly proper, and furnished no grounds forsetting the election aside.Upon the foregoing findings of fact made uponthe evidence received by me in the supplementalhearing on September 4, 1969, as directed by theBoard, and for the reasons stated by me in connec-tion with these findings, I make the following:SUPPLEMENTAL CONCLUSIONS OF LAW1.The evidence does not support Objection Iwhich the Respondent filed to the election held onLABOR RELATIONS BOARDAugust 28, 1968, in Case 26-RC-3130, nor does ittherefore furnish any ground for setting the electionaside.2.Pursuant to the results of the aforesaid elec-tion, the Regional Director on October 11, 1968,properly certified the Union to be, and the Unionhas since been, the exclusive bargaining representa-tive of all of the Respondent's employees in thedescribed appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(a) of the ActRECOMMENDED ORDERUpon the foregoing findings of fact and supple-mental conclusions of law, I recommend that theBoard now addopt the foregoing supplemental con-clusions of law, in addition to confirming andadopting the consistent original Conclusions of Lawand Recommendations made by Trial ExaminerPaul EWeil in the Decision issued by him onFebruary 14, 1969.